Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Amendment filed on 08/25/2021.
Claims 7, 21 have been amended.
Claims 7-9, 11-14, 19-23, 25-30 are pending in the instant application.
Note, rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 7-9, 11, 13-14, 19-23, 25, 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over HYUN et al (KR 20150105826; wherein a machine translation is provided) in view of OH et al (Peripheral nerve regeneration within an asymmetrically porous PLGA/Pluronic F127 nerve guide conduit. Biomaterials 29 (2008) 1601-1609), KOKAI et al (US 2013/0190687) and WIBERG et al (US 2010/0076465).
	Applicant’s claims are directed to a method of making a microchannel nerve conduit comprising of: inserting a plurality of water-soluble glass fibers into a container having an upper and lower channels; injecting a polymer material comprising of 10-40% of a hydrophobic polymer and an organic solvent into the container; applying vacuum to the upper channel to infiltrate the polymer material between the glass fibers; separating the glass fibers with the polymer material from the container; immersing the glass fibers in a water to dissolve the glass fibers,  “wherein the microchannel structure is formed in the space where the glass fibers were dissolved, and micropores are formed by mixing the water-miscible organic solvent with the water and releasing the water-miscible organic solvent with the water and releasing the water-miscible organic solvent from the polymer material, wherein the micropores are created in the microchannel structure where the water-miscible organic solvent was release from the polymer material” (note, this step appears to read on washing with water to dissolve the glass fibers and wash out the organic solvent). Additional limitations include: the lower channel has a smaller diameter than the upper channel and the container is sloped with a discontinuous angle.
	HYUN teaches a method of making a microchannel nerve conduit comprising of: inserting a plurality of glass fibers into a container having an upper and lower channels (see pg. 3 and figure 2), wherein the glass fiber is a phosphate glass fiber (see pg. 5, last th paragraph), which reads on water-soluble glass fiber; injecting a polymer material comprising of a hydrophobic polymer, such as polylactic acid-glycolic acid copolymer, which is PLGA, or polycaprolactone (see pg. 3, 1st full paragraph; and 6, 2nd paragraph), by melting at 60-120°C into a liquid/solution (see pg. 6, 2nd paragraph; figure 2); applying vacuum/pressure to the upper channel to infiltrate the polymer material between the glass fibers (see pg. 6, 2nd paragraph; and figure 2); separating the glass fibers with the polymer material from the container (see pg. 6, 3rd paragraph); cutting the polycaprolactone tube filled with the glass fibers inside into 3-mm shape lengths (see pg. 6, 3rd paragraph); immersing the glass fibers with the hydrophobic polymer, such as polycaprolactone tube, in a hydrophilic solution, such as water, to dissolve the glass fibers (see pg. 6, 3rd paragraph), which results in microstructured channels to allow the axon to grow in the right direction (see pg. 6, 3rd paragraph), which reads on micropores. Additional disclosures include: antibody for staining (see pg. 9, 1st paragraph), which reads on nanoparticles; used for regenerating axon (see pg. 4, 3rd paragraph); glass tube (see figure 2), which reads on the container is formed of a transparent material.
	HYUN does not teach using an organic solvent to dissolve/melt the hydrophobic polymer, since HYUN teaches using heat to dissolve/melt the hydrophobic polymer, and washing out the organic solvent; or that the lower channel has a smaller diameter than the upper channel and the container is sloped with a discontinuous angle.
	OH teaches making nerve conduit (title), wherein the hydrophobic polymer, 10% of PLGA, is dissolved in an organic solvent, such as tetraglycol (see pg. 1602, under Materials and methods), wherein the prior art had known of using organic solvents with st col), wherein the organic solvent tetraglycol is washed out in excess water to remove residual tetraglycol (see pg. 1603, 1st col), which would result in “dissolving the glass fibers, wherein the microchannel structure is formed in the space where the glass fibers were dissolved, and micropores are formed by mixing the water-miscible organic solvent with the water and releasing the water-miscible organic solvent with the water and releasing the water-miscible organic solvent from the polymer material, wherein the micropores are created in the microchannel structure where the water-miscible organic solvent was release from the polymer material” when used in conjunction with HYUN. Additional disclosures include: samples were prepared after frozen in liquid nitrogen (see pg. 1603, 2nd col).
	KOKAI teaches making nerve guides, wherein the prior art had known of dissolving hydrophobic polymers, such as polycaprolactone, dissolved in organic solvent, such as ethyl acetate (see [0055] and [0062]). Additional disclosures include: fluorescently labeled bovine serum albumin (see [0052]; [0057]), which is about 3.8 nm in diameter, and reads on fluorescent nanoparticles, can be added to visualize the nerve guide by fluorescent microscopy (see [0052]).
WIBERG teaches making nerve conduit (see title), where the shape of the conduit can be any desired size and shape, such as conical and cylindrical outer shape (see [0012]), wherein cylindrical shape would require HYUN’s figure 2 glass container, with lower and upper diameters being equal, and conical shape would require a container with the lower channel having a smaller diameter than the upper channel and the container is sloped with a discontinuous angle, as claimed by Applicant.

It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate adding a fluorescent nanoparticles, such as fluorescently labeled bovine serum albumin. The person of ordinary skill in the art would have been motivated to make those modifications, because it would allow visualization of the nerve guide, and reasonably would have expected success because the references dealt with the same field of endeavor, such as nerve conduit.
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate using a cone shaped container with the lower channel has a smaller diameter than the upper channel and the container is sloped with a discontinuous angle as claimed by Applicant to make a desired cone shape. The person of ordinary skill in the art would have been motivated to make those modifications, because it would allow making a conical shape, and reasonably would have expected success because these desired shapes are known in the prior art.
.

Claims 7-9, 11-14, 19-23, 25-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over HYUN et al (KR 20150105826; wherein a machine translation is provided) in view of OH et al (Peripheral nerve regeneration within an asymmetrically porous PLGA/Pluronic F127 nerve guide conduit. Biomaterials 29 (2008) 1601-1609), KOKAI et al (US 2013/0190687), WIBERG et al (US 2010/0076465, and ARCHIBALD (US 2011/0129515).
As discussed above, HYUN in view of OH, KOKAI and WIBERG teaches Applicant’s invention.
HYUN, OH, KOKAI and WIBERG do not teach using liquid nitrogen to cool the nerve guide.

	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate cooling with liquid nitrogen. The person of ordinary skill in the art would have been motivated to make those modifications, because it would cool down the nerve conduit, remove any residual liquids, such as water and alcohol and reasonably would have expected success because the references dealt with the same field of endeavor, such as nerve conduit.

Response to Arguments
	Applicant argues that Hyun does not disclose micropores nor does Hyun disclose the claimed process for making micropores. Indeed, the addition of micropores and the process of making them are some of the improvements in technology over Hyun that the present application seeks to protect. Paragraph [0023] of the present application explains that "[a] nerve conduit having micropores as in the present disclosure facilitates the growth of axon because the neurotrophic factor secreted from the damaged nerve are secreted well inside the nerve conduit too" and in paragraph [0074] it is explained that "[t]he micropores allow exchange of body fluid."



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618